Citation Nr: 1501798	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file.

In August and September 2014, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2006 rating decision denied the Veteran's claim for entitlement to service connection for bilateral haring loss; the Veteran filed a notice of disagreement and the RO continued the denial in a Statement of the Case issued in January 2007; the Veteran did not perfect an appeal of that decision nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the prior final denial in March 2006 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating claim for service connection for bilateral haring loss.

3.  No psychiatric condition was noted on the Veteran's service entrance examination.

4.  The evidence of record does not show that the Veteran's psychiatric disability clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated during the period of active duty service.

5.  The Veteran has reported experiencing psychiatric symptoms in service and since service, and is currently treated for a psychiatric disability, diagnosed as PTSD, and depression and anxiety symptoms.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for PTSD with depression and anxiety have been met.  38 U.S.C.A. §§ 1131, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss and the issue of entitlement to service connection for a psychiatric disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

A March 2006 rating decision denied the Veteran's original claim of service connection for bilateral hearing loss.  Service connection was denied on the basis that the evidence did not show audiometric findings which met the criteria for a hearing loss disability for VA purposes.

The Veteran filed a notice of disagreement in July 2006, and the RO continued the denial in a Statement of the Case (SOC) issued in January 2007.  The RO determined that there was no evidence that the hearing loss was incurred in or aggravated by service or evidence that the condition manifested itself to a compensable degree within one year of discharge from service.  Further, the RO found that there was no confirmed evidence of hearing loss at that time.  

No new evidence was received within one year of the March 2006 rating decision, nor did the Veteran perfect an appeal as to the March 2006 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran filed a claim to reopen the issue for service connection for bilateral hearing loss in December 2009.  The April 2010 rating decision on appeal determined that no new and material evidence had been received to reopen the claim.  Subsequently, in an SOC issued in March 2012, the RO reopened the claim but denied the claim on the merits.

The basis of the March 2006 prior final denial was the RO's findings that there was no current bilateral hearing loss disability and that there was no nexus between any bilateral hearing loss and the Veteran's service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the March 2006 rating decision that addresses at least one of these bases.

Evidence submitted and obtained since the March 2006 rating decision includes VA treatment records from the St. Cloud, Minnesota VA Medical Center and from the Fargo, North Dakota and Minneapolis, Minnesota VA Healthcare Systems, dated from April 2006 to August 2014; VA medical opinion reports from VA audiologists, dated in February 2012 and February 2013; private treatment records from the Denver Healthcare Medical Center, dated from August 2001 to September 2002; private treatment records from Minnesota Sex Offender Program, dated from January 2008 to September 2009; written lay statements from the Veteran; and the transcript of the August 2014 Board hearing.

In particular, during the August 2014 Board hearing, the Veteran testified that in service, he had extensive noise exposure from explosives training and  weapon firings in the field, while serving as a Combat Engineer in service.  Specifically, he reported an incident where he was in close proximity to a bunker crib explosion after which time he experienced continuous ringing in his ears and decrease in hearing acuity.  He further reported onset of ringing in the ears and difficulty hearing, as well as continuity of these symptoms, ever since that time.

A February 2012 VA medical opinion report stated that hearing impairment was less likely as not caused by or aggravated by military noise exposure given normal hearing at discharge and no significant shift in thresholds from induction to discharge.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issue of whether the Veteran has any current bilateral hearing loss disability that is related to his military service, and it is presumed credible for the limited purpose of reopening claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim for service connection for bilateral hearing loss.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss, since the March 2006 rating decision.  On this basis, the issue of entitlement to service connection for bilateral hearing loss is reopened.

Service Connection

The Veteran claims service connection for psychiatric disability, to include PTSD due to military sexual trauma.  Specifically, he has reported that he was sexually assaulted by a fellow soldier during a car ride from the Lake of the Ozarks to his barracks in Ft. Leonard Wood in the summer of 1987.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2014).

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness; VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability is due to the natural progress of the preexisting condition.  38 U.S.C. § 1153.  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The Veteran's June 1985 Report of Medical Examination contains indication by the examining physician that no psychiatric disorder was diagnosed, and that the clinical evaluation was normal.  Because there is no evidence of a psychiatric disability or objective clinical findings of a psychiatric disability on this document, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).

Here, the Board concludes that the evidence is insufficient to rebut the presumption of soundness.

The premise that the Veteran had a preexisting psychiatric disability may be debatable, and thus not shown by clear and unmistakable evidence.  Records showing that the psychiatric disability did not preexist service include the Veteran's June 1985 Report of Medical Examination noting that no psychiatric disability was found on clinical examination.

The record showing that his psychiatric disability preexisted service is an April 2006 VA psychology report noting a diagnosis of PTSD secondary to physical abuse by father during childhood.  Additionally, the Veteran submitted a September 2014 letter from his VA psychologist, Karl Nelson.  Dr. Nelson rendered dual diagnoses of PTSD and substance use disorder, provided ongoing group treatment for the Veteran, and served as clinical supervisor for Kadra Weaver, a VA psychology intern who provided cognitive processing therapy for the Veteran.  Dr. Nelson stated that "[t]he sexual trauma episodes focused upon during this time primarily occurred in childhood.  Based on his reports and details provided over time, both to Dr. Weaver and, to me, I have no doubt that [the Veteran] experienced Military Sexual Trauma.  I also have no doubt that he experienced Post-Traumatic Stress Disorder symptoms before the time of this military sexual trauma."  

Even assuming that the clear and unmistakable evidence showed that the Veteran had a preexisting psychiatric disability, there is no clear and unmistakable evidence that any preexisting psychiatric disability was not aggravated by service.

An April 2014 VA psychology evaluation note stated with regard to the Veteran's trauma history that he was sexually abused at ages 9, 14, and 15 although he did not remember if something happened during the years of ages 7 to 9.  It was noted that he was physically and emotionally abused by his father, but he also experienced military sexual trauma, which he felt triggered his questioning of his sexual orientation and also his use of brothels and prostitutes.  An April 2014 VA psychology consultation report states that the Veteran had military sexual trauma at age 24 when he woke up to a male soldier performing oral sex on him which led him to begin to develop a compulsive need for sex with women in order to prove his manhood and heterosexuality.

In the September 2014 letter, Dr. Nelson noted that although it is relatively common, when experiencing additional trauma, for the level of PTSD symptoms to increase, unfortunately, neither his work nor that of Dr. Weaver directly addressed changes in the Veteran's symptoms between before and after his military sexual trauma, and thus he had no data (as supported by his direct work, supervision, and review of the computerized medical records) that he could directly apply to answering if this occurred for the Veteran.  In order to rebut the presumption of sound condition, the evidence must show clearly and unmistakably that it was not aggravated.  The evidence of record does not meet this high evidentiary burden.

Thus, it is not shown by clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed his military service and that a preexisting psychiatric disability was not aggravated by service.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection based on direct incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

The current medical evidence of record shows that the Veteran has current diagnoses of PTSD, unspecified depressive disorder, and substance use disorder in remission and that he experiences depression and anxiety symptoms, as evidenced by his VA treatment records.  

Moreover, although VA mental health notes indicate that the Veteran had a history of childhood abuse, which led him to use drugs and alcohol to cope with this and develop PTSD and depression symptoms, through written statements and during the August 2014 Board hearing, the Veteran testified that his performance in service was excellent and he had made rank really fast prior to the time the military sexual trauma occurred.  He reported that after the incident, he started having nightmares and drank heavily to block out his memory and he was arrested for driving under influence of alcohol at the post; his job performance suffered and he was moved from headquarters squad to a line squad.  To that effect, service personnel records include a military police report reflecting that in September 1987 the Veteran was driving while intoxicated and was reprimanded in October 1987.

Although Dr. Nelson stated that he had no data to address changes in the Veteran's symptoms between before and after the military sexual trauma, it is relatively common, when experiencing additional trauma, for the level of PTSD symptoms to increase.  In this regard, the Board finds that the Veteran's reported history is competent and credible evidence that he experienced substantially aggravated psychiatric symptoms following the military sexual trauma.

In sum, the Board has found that although the Veteran's psychiatric disability may have clearly and unmistakably preexisted his military service, there is no clear and unmistakable evidence of non-aggravation.  The Veteran reported a history of psychiatric symptoms following the military sexual trauma and the evidence of record shows that he continues to be treated for PTSD symptoms secondary to sexual trauma history.  On this basis, the Board concludes that service connection is warranted for a psychiatric disability, currently diagnosed as PTSD with depression and anxiety.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for PTSD with depression and anxiety is granted.


REMAND

The record reflects that the Veteran may have filed a disability claim with the Social Security Administration (SSA).  A July 2006 VA mental health psychotherapy note states that the Veteran met with his social worker to receive assistance with his Social Security paperwork.  Therefore, a request for his Social Security records should be made before a decision on the merits of the Veteran's claim can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran contends that he currently has bilateral hearing loss due to extensive noise exposure in service.  During his August 2014 Board hearing, he testified that he had extensive noise exposure from explosives training and weapon firings in the field, while serving as a Combat Engineer in service.  He also reported an incident where he was in close proximity to a bunker crib explosion after which time he experienced continuous ringing in his ears and decrease in hearing acuity.   

Although a VA medical opinion regarding the etiology of possible hearing impairment was obtained in February 2012, it was not based on a clinical examination of the Veteran.  In fact, the Veteran was never provided a VA examination in connection with the claim due to periods of incarceration; the record reflects that he was recently released from the correctional facility in March 2014.  Under these circumstances, and based on the Veteran's competent lay testimony, the Board finds that a comprehensive VA examination is warranted to adequately decide the merits of the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Fargo, North Dakota, and any associated outpatient clinics dated from August 2014 to the present.

2.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination by a specialist in audiology to ascertain the nature and etiology of any hearing loss.  The entire claims file must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service and post-service treatment records and the Veteran's statements as to military noise exposure and onset of his hearing loss.  Audiometric testing must be conducted, and a speech discrimination test rendered using the Maryland CNC Test.

The examiner must elicit from the Veteran information as to the history and complaints of the claimed disorder, and set forth the detailed examination findings.  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran has bilateral hearing loss etiologically related to his period of active military service, to include the claimed noise exposure in service

In rendering the requested opinion and rationale, the examiner must note that the fact that the Veteran's in-service examination was within normal limits is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

All necessary diagnostic testing should be conducted.  All opinions must be supported by a complete rationale.

4.  The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  After completing the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


